Citation Nr: 1047124	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 13, 2006 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a rating in excess of 40 percent for partial 
paralysis of the left lower radicular group.  

3.  Whether there was clear and unmistakable error in March 1968, 
January 2002, and March 2004 rating decisions.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to February 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an August 2010 
video conference hearing.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

At the time of the August 2010 video conference hearing, the 
Veteran's representative indicated that the Veteran was claiming 
CUE in several rating actions.  The representative has argued 
that CUE was present in a January 2002 rating decision which 
continued the 40 percent evaluation for the service-connected 
left arm disability, CUE was present in a January 2002 rating 
decision which denied service connection for PTSD, CUE was 
present in a March 2004 rating decision which denied service 
connection for PTSD and that CUE was present in a March 1968 
rating decision which granted service connection for the left arm 
disability.  The Veteran and his representative were informed 
that raising these claims would require that the claims for an 
effective date prior to June 13, 2006 for the grant of service 
connection for PTSD and the claim of entitlement to a rating in 
excess of 40 


percent for partial paralysis of the left lower radicular group 
would have to be remanded back to the RO as these claims are 
inextricably intertwined with the CUE claims.  A finding of CUE 
in any of these decisions could affect the earlier effective date 
and increased rating claims which have been certified for appeal.  
Therefore, these issues must be remanded to the RO in accordance 
with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

The issues of whether there was clear and 
unmistakable error (CUE) in a January 2002 
rating decision which continued the 40 
percent evaluation for the service-
connected left arm disability, whether 
there was CUE in a January 2002 rating 
decision which denied service connection 
for PTSD, whether there was CUE in a March 
2004 rating decision which denied service 
connection for PTSD, and whether there was 
CUE in a March 1968 rating decision which 
granted service connection for the left arm 
disability should be properly addressed by 
the RO in the first instance.  Notice of 
the determinations, and his appellate 
rights, should be issued to the Veteran and 
his representative.  The Veteran should be 
advised of the necessity of perfecting an 
appeal or appeals, if the benefits sought 
are not granted, if he wants the Board to 
consider the issue or issues.  Any further 
development or adjudicative action deemed 
appropriate should be undertaken.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant and his representative have has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

